Exhibit 10.1

BGC Partners, Inc.

February 17, 2012

CONFIDENTIAL

Grubb & Ellis Company

1551 North Tustin Avenue, Suite 300

Santa Ana, CA 92705

Attention: Thomas D’Arcy, Chief Executive Officer and President

Dear Tom:

BGC Partners, Inc. (“BGC”) is pleased to present this letter of intent with
respect to a proposed transaction with Grubb & Ellis Company (“Grubb”). Based
upon the information we have received to date, BGC is prepared to (a) provide
Grubb with a senior, secured, super-priority debtor in possession loan in an
amount up to $4.8 million (the “DIP Facility”) to fund operating costs and the
expenses of administration of cases to be commenced by Grubb and certain of its
subsidiaries (collectively, the “Debtors”) under chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”), which loan shall
be made on the terms and conditions set forth on Exhibit A hereto (the “DIP Term
Sheet”), and (b) acquire substantially all of the assets of the Debtors pursuant
to section 363 of the Bankruptcy Code on the terms and conditions set forth on
Exhibit B hereto (the “Sale Term Sheet”).

The parties hereto intend for this letter of intent, the DIP Term Sheet and the
Sale Term Sheet, (collectively, the “LOI”) to create a binding obligation upon
each party to perform the transactions contemplated hereunder subject only to
the execution of loan documentation setting forth the terms of the DIP Facility
(the “DIP Loan Agreement”) and an asset purchase agreement (the “APA”)
containing the terms for the sale of the Acquired Assets (as defined in the Sale
Term Sheet) (together, the “Agreements”). Until the execution of the Agreements
or the termination of this LOI, Grubb shall conduct the business in the ordinary
course in the manner it is now conducted, shall not enter into, terminate or
reject any leases, dispose of any assets or enter into any material agreement or
transaction out of the ordinary course without BGC’s prior written consent.

This LOI shall expire and be of no further force or effect upon the earliest to
occur of the following: (i) February 17, 2012 unless Grubb shall have returned a
counterexecuted copy of this LOI to BGC on or prior to that date, and (ii) the
date of entry of the Procedures Order (as defined in the Sale Term Sheet). This
LOI and the Confidentiality Agreement dated January 16, 2012, by and among BGC
and Grubb together constitute the entire agreement between BGC and Grubb, and
supersede all prior communications, agreements and understandings, whether
written or oral.

Letter of Intent Between BGC Partners, Inc. and Grubb & Ellis Company, dated
February 17, 2012



--------------------------------------------------------------------------------

February 17, 2012

Page 2

This LOI shall be governed in accordance with the laws of the State of New York.

Sincerely,

BGC Partners, Inc.

 

By:  

/s/ Howard W. Lutnick

    Name: Howard W. Lutnick     Title: Chief Executive Officer  

AGREED AND ACCEPTED

Grubb & Ellis Company

 

By:  

/s/ Thomas D’Arcy

 

Date: February 17, 2012

  Name: Thomas D’Arcy     Title: President & CEO  

Attachments

Letter of Intent Between BGC Partners, Inc. and Grubb & Ellis Company, dated
February 17, 2012

 



--------------------------------------------------------------------------------

EXHIBIT A

GRUBB & ELLIS COMPANY

Term Sheet for

Senior Secured Super-Priority Debtor in Possession Financing

February 17, 2012

The following is a summary of proposed terms and conditions by BGC Partners,
Inc. and/or one or more of its affiliates (the “DIP Lender”) for the
establishment of a senior secured super-priority term loan facility, junior only
to the Carve-Out (as defined herein), in favor of the Borrowers and the
Guarantors identified below in their capacities as chapter 11 debtors in
possession (collectively, “Debtors” or “Borrowers”) in cases to be commenced in
the Bankruptcy Court. This proposal, and the terms and conditions hereof, are
being provided on a confidential basis and should not be disclosed to any third
party other than the attorneys, accountants and financial advisors of the
Debtors, unless required by an order of a court of competent jurisdiction. This
proposal is subject to the terms and conditions contained in that certain letter
agreement, dated as of the date hereof, among Grubb and Ellis Company and BGC
Partners, Inc. (“BGC”) (the “LOI”). Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the LOI.

 

Borrowers

  

Grubb & Ellis Management Services, Inc. and any other Debtor which is identified
as a borrower under the DIP Facility.

Guarantors

  

Each of the Debtors other than the Borrowers.

DIP Lender

  

BGC Partners, Inc. and/or one or more of its affiliates

Use of Proceeds

  

The proceeds of the DIP Financing shall be used for the post-petition and other
agreed operating expenses of the Borrowers and other costs and expenses of
administration of the Debtors’ chapter 11 cases in accordance with the Approved
Budget.

DIP Facility

  

The DIP Lender shall make available to the Borrowers, secured term loans in the
aggregate principal amount up to $4.8 million (the “DIP Financing”) as further
provided below:

  

Subject to the satisfaction of the Conditions to each Advance (as set forth
below), the DIP Financing shall be made available in the following draws (each,
an “Advance”):

  

•    an amount equal to 5% of the Purchase Price (as defined in the Sale Term
Sheet) shall be made available on the Closing Date;

  

•    an additional amount equal to 5% of the Purchase Price shall be made
available upon approval of the Procedures Order (as defined in the Sale Term
Sheet); and

DIP Term Sheet

 



--------------------------------------------------------------------------------

 

  

•    the remaining amount available under the DIP Facility shall be made
available on and after the entry of the Final Order in one or more weekly draws
in increments not to exceed weekly draw amounts set forth in the Approved
Budget.

  

In each case, the DIP Financing shall be subject to, among other things, the
entry by the Bankruptcy Court of an interim order (the “Interim Order”) and as a
condition subsequent, a final order (the “Final Order”) (each in form and
substance satisfactory to the DIP Lender in its sole discretion) approving the
DIP Financing pursuant to section 364 of the Bankruptcy Code and the use of cash
collateral under section 363 of the Bankruptcy Code.

  

Closing Date

  

The first date practicable following the entry of the Interim Order (the
“Closing Date”).

  

Interest Rate

  

The DIP Financing will bear interest at a rate equal to 8.00% per annum payable
(a) on the Closing Date, (b) with respect to each subsequent Advance on the date
of such Advance, and (c) thereafter monthly in advance on the first business day
of each month, in each case by adding such interest to the principal amount of
the outstanding loans.

Default Interest Rate

  

During the continuance of an event of default, all obligations under the DIP
Facility will bear cash interest at an additional 2.0% per annum, calculated on
a 360-day and actual days-elapsed basis.

Commitment Fee

  

A commitment fee equal to 1.50% of the maximum principal commitment amount of
the DIP Financing will be fully earned and due and payable to the DIP Lender
upon the Closing Date from proceeds of the DIP Financing.

Priority

  

In addition to the priority with respect to the Collateral set forth below, all
amounts owing by the Borrowers under the DIP Facility in respect thereof at all
times will constitute allowed super-priority administrative expense claims in
the chapter 11 cases having priority over all administrative expenses of the
kind specified in sections 503(b) and 507(b) of the Bankruptcy Code, subject
only to the Carve-Out (as defined below).

Collateral

  

All amounts owing by the Borrowers will be secured pursuant to sections 364(c)
and (d) of the Bankruptcy Code by a perfected priming security interest in, and
lien on, substantially all of the assets (tangible, intangible, real, personal
or mixed) of the

DIP Term Sheet

 

2



--------------------------------------------------------------------------------

 

  

Borrowers and Guarantors, whether now owned or hereafter acquired, including,
without limitation, accounts, inventory, equipment, capital stock in
subsidiaries, money, deposit accounts, securities accounts and other investment
property, instruments, chattel paper, real estate, leasehold interests,
contracts, patents, copyrights, trademarks, causes of action (including
avoidance actions upon entry of the Final Order), and other general intangibles,
and all products and proceeds thereof, including all unencumbered assets of the
Borrowers, and subject only to (i) the Carve-Out (as defined below), and (ii)
any permitted, prepetition, perfected liens to be identified in definitive
documentation of the DIP Financing (“Permitted Liens”).

Adequate Protection

  

As adequate protection for the liens securing the indebtedness outstanding under
that certain Credit Agreement, dated as of April 15, 2011, among the Borrowers,
Grubb & Ellis Company, as parent guarantor, and BGC Note Acquisition Co., L.P.,
as successor to the lenders party thereto, as lender (the “Prepetition Lender”)
(as amended, the “Prepetition Credit Agreement”), the Prepetition Lender shall
receive (i) allowed super-priority administrative expense claims in the having
priority over all administrative expenses of the kind specified in sections
503(b) and 507(b) of the Bankruptcy Code subject only to the superiority claims
in connection with the DIP Financing and the Carve Out, and (ii) replacement
liens on all encumbered assets of the Borrowers, which replacement liens shall
be junior only to the Carve Out and the liens securing the DIP Facility and any
Permitted Liens.

Term

  

The period from the Closing Date to the earliest to occur of (i) the date that
is 60 days after the Closing Date, (ii) the date the Borrowers enter into an
agreement to sell any of the Acquired Assets (as defined in the Sale Term Sheet)
other than to the Purchaser (as defined in the LOI), (iii) the date of the
occurrence of an Event of Default under the DIP Facility, (iv) the date the
Debtors file a motion to proceed with any sale or liquidation of any Borrowers
without the consent of the DIP Lender, or (v) the date the Borrowers pay the DIP
Lender in full (such earliest date, the “Termination Date”).

Mandatory Repayments

  

Mandatory repayments of the DIP Financing shall be required in an amount equal
to (i) 100% of the net sale proceeds from all asset sales outside the ordinary
course of business and (ii) 100% of insurance and condemnation proceeds received
by the Borrowers (in each case, after required payments to prior lien holders).

DIP Term Sheet

 

3



--------------------------------------------------------------------------------

 

Conditions Precedent to Closing   

The loan documentation in respect of the DIP Financing shall include the
following conditions precedent to closing as well as other customary conditions
precedent to closing, as determined by the DIP Lender:

  

•    The Debtors shall have commenced their chapter 11 cases on or before
February 20, 2012.

  

•    All documentation shall be in form and substance satisfactory to the DIP
Lender and its counsel in their sole discretion.

  

•    The Borrowers and the DIP Lender shall have agreed upon an Approved Budget.

  

•    The Borrowers shall have filed with the Bankruptcy Court contemporaneously
with the filing of the motion to approve the DIP Financing, one or more motions
to approve the Procedures Order and the transactions set forth in the Sale Term
Sheet, including the APA (as defined in the Sale Term Sheet).

  

•    The Borrowers shall have provided evidence of insurance satisfactory to the
DIP Lender in its sole discretion, naming the DIP Lender as additional insured
and loss payee.

  

•    All fees and expenses (including actual fees and expenses of counsel)
required to be paid to the DIP Lender shall be paid from proceeds of the DIP
Financing on the Closing Date.

  

•    All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the DIP Financing (including, without
limitation, the Interim Order) shall be in form and substance satisfactory to
the DIP Lender in its sole discretion.

  

•    All governmental and third party consents and approvals necessary in
connection with the DIP Financing and the transactions contemplated thereby
shall have been obtained and shall remain in effect.

  

•    Such other conditions precedent as are customary for the extension of loans
of the type extended under the DIP Financing.

DIP Term Sheet

 

4



--------------------------------------------------------------------------------

 

Conditions to Each Advance   

On the Closing Date and the funding date of any Advance the following conditions
precedent shall have been satisfied:

  

•    There shall exist no default or Event of Default under the loan documents.

  

•    The representations and warranties of the Borrowers and Guarantors set
forth in the DIP Financing documentation shall be true and correct in all
material respects immediately prior to, and after giving effect to, such
funding, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on such
earlier date.

  

•    The making of such Advance shall not violate any requirement of applicable
law and shall not be enjoined, temporarily, preliminarily or permanently by any
governmental authority.

  

•    The Bankruptcy Court shall have entered the Interim Order or the Final
Order, as applicable, in form and substance satisfactory to the DIP Lender in
its sole discretion, which order shall be in full force and effect and shall not
have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the DIP
Lender (which consent may be withheld in its sole discretion) (i) authorizing
and approving the transactions contemplated thereby, including, without
limitation, the granting of the super-priority status, security interests and
liens, and the payment of all fees referred to herein, and (ii) lifting the
automatic stay to permit the Borrowers to perform their obligations under the
DIP Financing loan documents and the DIP Lender to exercise its rights and
remedies with respect to the DIP Financing; provided, that the DIP Lender shall
provide the Borrowers with five (5) business days prior written notice before
exercising right and remedies.

  

•    There shall have occurred no material adverse effect on any of the
operations, performance, business, assets, or properties of the Debtors, taken
as a whole (a “Material Adverse Effect”); provided, however, that any event or
occurrence that would otherwise constitute a Material Adverse Effect as a
consequence of (i) the chapter 11 petitions and related filings effected by the
Debtors contemplated in this Term Sheet; (ii) the hiring of any of the Debtors’
personnel by BGC or any

DIP Term Sheet

 

 

5



--------------------------------------------------------------------------------

 

  

affiliate of BGC, (iii) general economic, legal, regulatory or political
conditions in the United States of America (provided that the impact on the
Debtors and their subsidiaries is not materially disproportionate to the impact
of similar entities), (iv) conditions generally affecting the industries in
which the Debtors and their subsidiaries operate (provided that the impact on
the Debtors and their subsidiaries is not materially disproportionate to the
impact of similar entities), (v) the commencement or escalation of war or armed
hostilities or the occurrence of acts of terrorism or sabotage, (vi) changes in
the securities markets generally, (vii) changes in law or generally accepted
accounting principles, or any interpretation thereof, or (viii) the performance
of the Sellers’ facilities management business shall not be a Material Adverse
Effect notwithstanding anything set forth herein to the contrary.

  

•    Such other conditions precedent as are customary for the extension of loans
of the type extended under the DIP Financing.

Administrative Expense Reserve   

The DIP Lender shall make available to the Debtors Advances sufficient to pay
all accrued post-petition costs, fees and expenses of the Borrowers (off-set by
retainers held by retained professionals) which are included in the Approved
Budget and remain due, owing and unpaid prior to the Termination Date (the
“Admin Expense Reserve Claims”); provided, that in no case shall the Admin
Expense Reserve Claims plus the Advances made as of the Termination Date exceed
the amount of the DIP Facility (the “Cap”).

Carve-Out

  

The Carve-Out shall mean sums having priority ahead of the super priority claims
and liens securing the DIP Financing for (a) statutory fees payable to the
United States Trustee pursuant to 28 U.S.C. Section 1930(a)(6); (b) the Admin
Expense Reserve Claims not to exceed the Cap; and (c) subject to the terms and
conditions of the Interim Order and Final Order, all fees and disbursements
incurred by the Debtors and any official committee of unsecured creditors
appointed in the Debtors’ chapter 11 cases (the “Committee”) for any attorneys
and a single financial advisor for the Borrowers and the Committee,
respectively, retained by final order of the Bankruptcy Court (which order has
not been reversed, vacated, or stayed, unless such stay has been vacated)
pursuant to sections 327 or 1103(a) of the Bankruptcy Code to the extent allowed
by order of the Bankruptcy Court (which order has not been reversed, vacated, or
stayed, unless such stay has been vacated) under sections 328, 330 and/or 331 of

DIP Term Sheet

 

6



--------------------------------------------------------------------------------

 

  

the Bankruptcy Code and any interim compensation procedures order, but solely to
the extent such fees and disbursements are within the corresponding amounts set
forth in the Approved Budget and were reflected as estimated fees and expenses
of such professionals in the most recent Approved Budget delivered by the
Borrowers to the DIP Lender prior to the date that such fees and disbursements
were incurred; provided, that following a notice to the Borrowers from the DIP
Lender of the occurrence of an Event of Default, in no event shall the amount of
the Carve-Out exceed the greater of (a) $200,000 and (b) the amount of the DIP
Facility less Advances made as of the Termination Date.

  

The post-petition liens and security interests and the administrative priority
claims of the DIP Lender shall be senior to, and no proceeds of the DIP
Financing nor of the sale of any collateral granted thereunder (nor proceeds
thereof), may be used to pay any and all claims for services rendered by any of
the professionals retained by the Borrowers or the Committee in connection with
the assertion of or joinder in any claim, counterclaim, action, proceeding,
application, motion, objection, defense or other contested matter against BGC.

Representations and Warranties   

The loan documentation will contain representations and warranties customary for
facilities of this size, type and purpose.

Affirmative Covenants   

The loan documentation will contain affirmative covenants customary for
facilities of this size, type and purpose.

Negative Covenants   

The loan documentation will contain negative covenants customary for facilities
of this size, type and purpose.

Events of Default   

The loan documentation will contain events of default usual and customary for
facilities of this size, type and purpose including, but not limited to the
following as determined by the DIP Lender; provided, however, that the DIP
Lender shall be required to fund the Carve-Out whether a default or Event of
Default has occurred and is continuing solely in accordance with the Section of
this Term Sheet entitled “Carve-Out”:

  

•    failure of the Bankruptcy Court to enter the Interim Order on or before
February 21, 2012;

  

•    failure of the Bankruptcy Court to enter the Final Order within 21 days of
the Closing Date;

  

•    failure of the parties to the LOI to execute the APA later than one day
prior to the hearing to consider the Procedures Order (as defined in the LOI);

DIP Term Sheet

 

7



--------------------------------------------------------------------------------

 

•    failure of the Bankruptcy Court to enter the Procedures Order on or before
10 days from the Petition Date;

 

•    failure of the Bankruptcy Court to enter the Sale Order (as defined in the
LOI) on or prior to the date occurring 25 days after the execution of the APA by
the parties thereto;

 

•    dismissal of any of the chapter 11 cases with respect to any of the Debtors
or conversion of any chapter 11 cases to a chapter 7 case or the sale of
substantially all of the assets of any Borrowers other than to the Purchaser;

 

•    failure of any of the Debtors to have the exclusive right to file a plan in
the chapter 11 cases;

 

•    appointment of a chapter 11 trustee or examiner with expanded powers or
other person with expanded powers in any of the chapter 11 cases;

 

•    granting of relief from the automatic stay to permit foreclosure or the
exercise of other remedies on the material assets of any of the Debtors;

 

•    reversal, vacation or stay of the effectiveness of either the Interim Order
or the Final Order;

 

•    failure of liens or super-priority claims granted with respect to the DIP
Financing to be valid, perfected and enforceable in all respects;

 

•    commencing on the second full calendar week following the date of
commencement of the Debtors’ chapter 11 cases, and weekly thereafter, a negative
variance of gross receipts net of disbursements and accrued, due and unpaid
expenses incurred after the commencement of the Debtors’ chapter 11 cases, as
measured on a cumulative basis, from those reflected in the Approved Budget for
such period (the “Actual Variance”) of more than the greater of (a) $500,000 and
(b) 15% (the “Permitted Variance”):

 

 

•    Borrowers shall pay any brokerage commission or any retention payment
without the consent of the DIP Lender;

 

DIP Term Sheet

 

8



--------------------------------------------------------------------------------

 

  

•    Borrowers’ material modification or consent to any material modification of
the Procedures Order or the APA materially adverse to the Purchaser, in each
case, without the prior agreement of the Purchaser;

  

•    failure of the closing under the APA to occur on or before the date that is
45 days after the Closing Date.

Budget and Reporting   

The Borrowers and the DIP Lender shall agree upon a budget (the “Approved
Budget”) prior to commencement of the chapter 11 cases projecting operations for
8 weeks from the Closing Date (“Budget Period”) in a form satisfactory to the
DIP Lender in its sole discretion (which budget shall include a list of all
brokerage commissions proposed to be paid by the Borrowers during each following
week), a summary of which shall be attached to the Interim Order and the Final
Order. On a weekly basis, the Borrowers shall provide to the DIP Lender an
updated budget for the Budget Period in substantially the same form as the
previous budget, which upon acceptance by the DIP Lender in its sole discretion,
shall become the Approved Budget.

  

The Borrowers shall provide the DIP Lender with a variance report reflecting the
actual cash receipts and disbursements for each two week period within three (3)
days after the end of such two-week period, and showing the percentage variance
of actual receipts and disbursements from those reflected in the Approved Budget
for such period.

Indemnification   

The Borrowers and the Guarantors shall jointly and severally indemnify and hold
harmless the DIP Lender and its affiliates and each of their respective
officers, directors, members, partners, employees, agents, advisors, attorneys
and representatives of each (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and disbursements of counsel (including the
allocated costs, expenses and disbursements of in-house counsel to the DIP
Lender), financial advisors and consultants), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party (including,
without limitation, in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense in connection
therewith), in each case arising out of or in connection with or by reason of
the DIP Financing, the loan documentation or any of the transactions
contemplated thereby, or any actual or proposed use of the proceeds of the DIP
Financing, except to the extent such claim, damage, loss, liability or expense
is found in a

DIP Term Sheet

 

9



--------------------------------------------------------------------------------

 

  

final judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceedings to which the indemnity in this
paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrowers, any of
their directors, security holders or creditors, an Indemnified Party or any
other person, or an Indemnified Party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. The Borrowers
further agree that no Indemnified Party shall have any liability (whether direct
or indirect, in contract, tort, or otherwise) to the Borrowers or any of their
security holders or creditors for or in connection with the transactions
contemplated hereby, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.

Expenses

  

Upon the occurrence of the Closing Date, the Borrowers shall jointly and
severally pay on demand all out of pocket costs and expenses of the DIP Lender,
(including all reasonable fees, expenses and disbursements of counsel, financial
advisors and consultants) incurred in connection with the chapter 11 cases,
including, without limitation in connection with the preparation, execution and
delivery of the loan documentation and the funding of the DIP Financing, any
amendment or waiver of any provision of the loan documentation, and/or in
connection with the enforcement or protection of any of their rights and
remedies under the loan documentation.

Governing Law

  

State of New York

DIP Term Sheet

 

10



--------------------------------------------------------------------------------

EXHIBIT B

GRUBB & ELLIS COMPANY

Term Sheet for

Asset Acquisition

February 17, 2012

The following is a summary of proposed terms and conditions by the Purchaser (as
defined below) for the acquisition of substantially all of the assets of Grubb &
Ellis Company and its direct and indirect subsidiaries identified by Purchaser
as holding or owning assets to be sold to the Purchaser all of which will become
chapter 11 debtors in possession (collectively, “Debtors” or “Sellers”) in cases
to be commenced in the Bankruptcy Court. This proposal, and the terms and
conditions hereof, are being provided on a confidential basis and should not be
disclosed to any third party other than the attorneys, accountants and financial
advisors of the Debtors, unless required by an order of a court of competent
jurisdiction. This proposal is subject to the terms and conditions contained in
that certain letter agreement, dated as of the date hereof, among Grubb and
Ellis Company and BGC (the “LOI”). Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the LOI.

 

Sellers

  

Grubb & Ellis Company and its direct and indirect subsidiaries identified by
Purchaser as holding or owning assets to be sold to the Purchaser, all of which
will become chapter 11 debtors in possession.

Purchaser

  

BGC Partners, Inc. (“BGC”) and/or one or more subsidiaries or affiliates of BGC
as BGC may designate at any time prior to the Closing Date.

  

Purchase Price

  

$30,029,055.70, consisting of a credit bid of the principal amount outstanding,
as of February 20, 2012, under that certain Credit Agreement, dated as of April
15, 2011, among Grubb & Ellis Management Services, Inc., as borrower, Grubb &
Ellis Company, as parent guarantor, and BGC Note Acquisition Co., L.P., as
successor to the lenders party thereto (as amended, the “Prepetition Credit
Agreement”) (the “Prepetition Secured Obligations”); provided, that the Purchase
Price shall be increased by (a) the principal amount of Advances made under the
DIP Financing, and (b) any cure amounts paid by the Purchaser.

  

Closing Date

  

The first date practicable following the entry of an order by the Bankruptcy
Court approving the acquisition on terms and conditions satisfactory to the
Purchaser in its sole discretion (the “Sale Order”).

  

Acquired Assets

  

Substantially all assets (tangible, intangible, real, personal or mixed) of the
Sellers free and clear of all liens, claims and encumbrances, including, without
limitation, accounts, executory contracts,

Sale Term Sheet



--------------------------------------------------------------------------------

 

  

unexpired leases, inventory, equipment, investment property, instruments,
chattel paper, real estate, patents, copyrights, trademarks, causes of action,
avoidance actions and other general intangibles, and all products and proceeds
thereof, other than the Excluded Assets (as defined below).

Excluded Assets   

TBD

Executory Contracts and Unexpired Leases to be Assumed and Assigned to Purchaser
  

Subject to the provisions set forth under the Section hereof entitled
“Affirmative Covenants”, the Purchaser will provide a schedule of the contracts
(including, without limitation, all customer contracts and listing agreements)
that the Sellers will assume and assign to the Purchaser under the APA and
Sellers will provide a schedule of cure amounts for all such executory contracts
to be assumed and assigned. The Sellers will reject all executory contracts not
assumed and assigned to the Purchaser and Purchaser shall assume no liability or
obligation of any kind or nature in connection with any contract rejected or not
expressly assumed and assigned to Purchaser.

Executory Contracts and Unexpired Leases to be Rejected   

TBD

Conditions Precedent to Closing   

The APA will contain the following conditions precedent to closing as well as
other customary conditions precedent to closing as determined by the Purchaser:

  

•    All documentation shall be in form and substance satisfactory to the
Purchaser and its counsel in its sole discretion.

  

•    All fees and expenses (including reasonable fees and expenses of counsel)
required to be paid to the Purchaser on or before the Closing Date shall have
been paid in full.

  

•    All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the Acquisition (including, without
limitation, the Sale Order) shall be in form and substance satisfactory to the
Purchaser in its sole discretion.

  

•    All governmental and third party consents and approvals necessary in
connection with the acquisition and the transactions contemplated thereby shall
have been obtained and shall remain in effect, except as otherwise waived by the
Purchaser.

  

•    The Sellers shall provide customary representations and warranties,
provided that such representations and warranties shall be made only as to
circumstances existing as of the Closing Date.

Sale Term Sheet

 

2



--------------------------------------------------------------------------------

 

 

•    The representations and warranties of the Sellers shall be true and correct
immediately prior to the Closing Date except to the extent that any such
representation or warranty shall survive closing, in which case such
representations and warranties shall be true and correct on such later date.

 

•    There shall exist no default or event of default under the APA or under the
DIP Financing.

 

•    The acquisition shall not violate any requirement of applicable law and
shall not be enjoined, temporarily, preliminarily or permanently by any
governmental authority.

 

•    The Bankruptcy Court shall have entered the Sale Order, in form and
substance satisfactory to the Purchaser in its sole discretion, which order
shall be in full force and effect and shall not have been reversed, vacated or
stayed and shall not have been amended, supplemented or otherwise modified
without the prior written consent of the Purchaser (which consent may be
withheld in its sole discretion) (i) authorizing and approving the transactions
contemplated thereby, including, without limitation, (X) the sale of the
Acquired Assets free and clear of all liens, claims and encumbrances pursuant to
section 363(f) of the Bankruptcy Code and (Y) the assumption and assignment to
the Purchaser pursuant to section 365 of all of the executory contracts and
unexpired leases selected by the Purchaser with the aggregate cure amounts
payable by the Purchaser not to exceed an amount to be agreed between the
Sellers and the Purchaser in the APA, exclusive of employee and broker
guarantees, and (ii) finding that the Purchaser is entitled to the protections
afforded under section 363(m) of the Bankruptcy Code and granting such
protection to the fullest extent under section 363(m) of the Bankruptcy Code.

 

•    There shall have occurred no material adverse effect on any of the
operations, performance, business, assets, or properties of the Sellers, taken
as a whole (a “Material Adverse Effect”); provided, however, that any event or
occurrence that would otherwise constitute a Material Adverse Effect as a
consequence of (i) the chapter 11 petitions and related filings effected by the
Sellers contemplated in this Term Sheet; (ii) the hiring of any of the Sellers’
personnel by BGC or any affiliate of BGC, (iii) general economic, legal,
regulatory or political conditions in the United States of America (provided
that the impact on the Sellers and their subsidiaries is not materially
disproportionate to the impact

Sale Term Sheet

 

3



--------------------------------------------------------------------------------

 

  

of similar entities), (iv) conditions generally affecting the industries in
which the Sellers and their subsidiaries operate (provided that the impact on
the Sellers and their subsidiaries is not materially disproportionate to the
impact of similar entities), (v) the commencement or escalation of war or armed
hostilities or the occurrence of acts of terrorism or sabotage, (vi) changes in
the securities markets generally, (vii) changes in law or generally accepted
accounting principles, or any interpretation thereof, or (viii) the performance
of the Sellers’ facilities management business shall not be a Material Adverse
Effect notwithstanding anything set forth herein to the contrary.

  

•    Such other conditions precedent as are customary.

Termination Events

  

The occurrence of any of the foregoing shall result in the termination of the
obligations of the Purchaser under the LOI unless waived by the Purchaser:

  

•    The Sellers shall fail to commence their chapter 11 cases on or before
February 20, 2012.

  

•    The APA is executed later than 1 day prior to the hearing to consider the
Procedures Order (as defined below).

  

•    The Procedures Order shall not have been entered by the Bankruptcy Court on
or before 10 days of the Petition Date.

  

•    Sale Order shall not have been entered by the Bankruptcy Court on or before
25 days after the execution of the APA.

  

•    Dismissal of any of the chapter 11 cases with respect to any of the Sellers
or conversion of any chapter 11 cases to a chapter 7 case, or the sale of
substantially all of the assets of any Sellers other than pursuant to the APA.

  

•    Appointment of a chapter 11 trustee or examiner with expanded powers or
other person with expanded powers in any of the chapter 11 cases of the Sellers.

  

•    Granting of relief from the automatic stay to permit foreclosure or the
exercise of other remedies on the material assets of any Sellers.

  

•    Sellers’ modification or consent to any modification of the APA, in each
case, without the prior agreement of the Purchaser.

Sale Term Sheet

 

4



--------------------------------------------------------------------------------

 

Representations and Warranties   

The APA shall contain customary representations and warranties to be agreed
upon.

Affirmative Covenants   

The APA will contain customary affirmative covenants to be agreed upon. In
addition, from and after the date of the LOI, the Sellers shall use commercially
reasonable best efforts to identify and provide the Purchaser with copies of
and/or information relating to (a) all contracts and agreements (including,
without limitation, listing agreements) between any of the Sellers and any third
party, and (b) all business opportunities known by each of the Sellers.

Cooperation and Access   

The Sellers shall cooperate with the Purchaser and shall use commercially
reasonable best efforts to effectuate an orderly transition of the business to
the Purchaser and to minimize any disruption in the business resulting from the
transactions contemplated hereby, including, without limitation, by providing
the Purchaser with access to the Sellers’ books, records, employees and brokers.

Negative Covenants   

The APA will contain customary negative covenants to be agreed upon.

Procedures Order   

Unless otherwise agreed among the parties, the Procedures Order will provide,
among other things, (A) for competing bids to be more than an amount equal to
the Purchase Price plus the Breakup Fee (as defined below) plus the Expense
Reimbursement plus $250,000, and that any successive overbids shall be made in
increments not less than $500,000 of cash consideration in excess of the last
submitted, highest qualified bid for the Acquired Assets; (B) that a proposal
for a competing bid must be in writing and submitted using the Agreement as a
form (the “Competing Agreement”); (C) that a Competing Agreement must be marked
to show changes from the APA; (D) for any person submitting a competing bid to
provide an earnest money cash deposit of not less than 10% of the Purchase
Price; (E) that Purchaser will be entitled to credit bid any or all of the
amounts outstanding under the Prepetition Credit Agreement and the DIP Financing
as part of any bid at any sale; (F) that the Procedures Order shall govern the
sale and auction of the assets of the Sellers; (G) for payment of a break-up
fee, payable to the Purchaser under the terms and circumstances set forth
herein, equal to 3.50% of the Prepetition Secured Obligations (the “Breakup
Fee”); (H) for payment to the Purchaser under the terms and circumstances set
forth herein in reimbursement (the “Expense Reimbursement”) of the Purchaser’s
out-of-pocket costs, fees and other expenses (including legal expenses and other
professional fees and expenses, and travel expenses) (collectively, “Expenses”)
incurred in connection with the

Sale Term Sheet

 

5



--------------------------------------------------------------------------------

 

  

proposed transactions described herein (including without limitation the
negotiation of this Term Sheet and any other documents attendant hereto and the
APA, drafting, review and comments on drafts, attendance at hearings and due
diligence), up to a maximum aggregate amount of $750,000; (I) that the Breakup
Fee and Expense Reimbursement shall be payable by the Sellers to the Purchaser,
whether or not the Purchaser elects to submit overbids, upon the closing of an
Alternate Transaction (as defined below); (J) that in the event of an Alternate
Transaction, the Breakup Fee and Expense Reimbursement shall be paid to the
Purchaser from the cash proceeds of such Alternate Transaction; (K) that in the
event of a competing bid, the Purchaser shall be entitled to submit successive
overbids and shall be entitled in the calculation of the amount of the
Purchaser’s overbids for a credit in the sum of the Breakup Fee plus the Expense
Reimbursement (which Expense Reimbursement shall be deemed allowed for purposes
of the Purchaser’s overbids, without the necessity of further approval by the
Bankruptcy Court, in an amount equal to the Purchaser’s unpaid and accrued
Expenses as evidenced by invoices or other documentation provided by the
Purchaser); and (L) subject to judicial order, that all current and former
employees and brokers of the Sellers shall, upon notice, promptly turn over to
the Sellers copies of any books or records relating to the Sellers’ business, or
contracts or agreements between a Seller and any third party. An “Alternate
Transaction” shall mean any asset sale, stock sale, debt for equity swap, joint
venture, financing, reorganization or recapitalization, funding of a plan of
reorganization in the Sellers’ chapter 11 cases, or any similar transaction
which does not involve a sale or disposition of the Acquired Assets to the
Purchaser.

Governing Law

  

State of New York

Sale Term Sheet

 

6